Citation Nr: 1507392	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-04 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder, and if so, whether service connection is warranted.  

2. Entitlement to service connection for a sleep disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for acquired psychiatric disability including post-traumatic stress disorder (PTSD).

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for a frostbite or cold injury of the feet. 

7. Entitlement to service connection for left knee disability.

8. Entitlement to service connection for right knee disability.

9. Entitlement to service connection for neck (cervical spine) disability.

10. Entitlement to service connection for skin disorders, including on the nose and legs.

11. Entitlement to disability ratings for sarcoidosis higher than 10 percent before November 5, 2009, and in excess of 60 percent since November 5, 2009.

12. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1976, and from September 1978 to January 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a May 2008 rating decision, the RO denied reopening of a previously denied claim for service connection for a heart disorder, and denied service connection for sleep problems, hypertension, and bilateral hearing loss. The RO continued a 10 percent disability rating for sarcoidosis. In a November 2008 rating decision, the RO denied service connection for a psychiatric disability including PTSD. In a January 2010 rating decision, the RO increased the disability rating for sarcoidosis to 60 percent, effective November 5, 2009. In a June 2010 rating decision, the RO denied a TDIU. In a May 2011 rating decision, the RO denied service connection for disabilities of the left and right knees and of the neck, and for skin disorders at the nose and legs. In a January 2012 rating decision, the RO denied service connection for frostbite of the feet. 

In November 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In the November 2014 hearing, the Veteran indicated that he was withdrawing the issues of increased disability ratings for sarcoidosis and of a TDIU.

In this decision, the Board is granting reopening of a previously denied claim for service connection for a heart disorder. That reopened issue of service connection, on the merits, for a heart disorder, and the issues of service connection for hearing loss, sleep problems with night sweats, hypertension, psychiatric disability, and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a July 1995 rating decision denying reopening of a previously denied claim for service connection for a heart disorder. No new and material evidence was received within a year after that rating decision. 

2. Evidence received since the July 1995 rating decision includes the Veteran's contention that a heart disorder is secondary to (caused or aggravated by) his service-connected sarcoidosis.

3. Cold exposure and subsequent discomfort of the feet during service did not produce any ongoing disorder residual to cold injury.

4. Sarcoidosis led to the development of left knee disability including arthritis.

5. Sarcoidosis led to the development of right knee disability including arthritis.

6. Sarcoidosis led to the development of cervical spine arthritis.

7. In November 2014, prior to promulgation of a decision in the appeal for disability ratings for sarcoidosis higher than 10 percent before November 5, 2009, and 60 percent from November 5, 2009, the Veteran indicated that he wished to withdraw the appeal with respect to that claim.

8. In November 2014, prior to promulgation of a decision in the appeal for a TDIU, the Veteran indicated that he wished to withdraw the appeal with respect to that claim.



CONCLUSIONS OF LAW

1. The July 1995 rating decision denying reopening of a previously denied claim for service connection for a heart disorder is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Evidence received since the July 1995 rating decision is new and material to a claim for service connection for a heart disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3. No residuals of cold injury of the feet were incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4. Left knee disability including arthritis is a result of service-connected sarcoidosis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

5. Right knee disability including arthritis is a result of service-connected sarcoidosis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

6. Cervical spine arthritis is a result of service-connected sarcoidosis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

7. The criteria for withdrawal of a substantive appeal by the Veteran on the issue of disability ratings for sarcoidosis higher than 10 percent before November 5, 2009, and 60 percent from November 5, 2009, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

8. The criteria for withdrawal of a substantive appeal by the Veteran on the issue of a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in September 2007 and later. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection, and addressed what evidence is necessary to reopen a previously denied claim. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

In the November 2014 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. At 121. Therefore, any such error is harmless, and does not prohibit Board consideration on the merits of the claims that the Board is deciding at this time. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Heart Disorder

The Veteran contends that he has a heart disorder that began during service or that was caused or aggravated by his service-connected sarcoidosis. In January 1980, he submitted a claim for service connection for a chest condition. In an August 1980 rating decision, the RO granted service connection for sarcoidosis. In June 1982, the Veteran requested that his service-connected disability rating be amended to include coronary insufficiency and related numbness in the left arm. In a September 1982 rating decision, the RO denied service connection for coronary insufficiency and related numbness in the left arm, for rapid heart rate and irregular beat, and for cardiac enlargement.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

The Veteran did not file an NOD with the September 1982 rating decision denying service connection for a heart disorder, and that decision became final. Also, no new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

In October 1994, the Veteran again sought service connection for a heart disorder. In a July 1995 rating decision, the RO denied reopening of a claim for service connection for a heart disorder. The Veteran did not file an NOD with the July 1995 rating decision, and that decision became final. Also, no new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

In March 2008, the Veteran again sought service connection for a heart disorder. In a May 2008 rating decision, the RO denied reopening of a claim for service connection for a heart disorder. The Veteran filed a timely NOD and a timely substantive appeal regarding that decision.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The evidence in the claims file in July 1995 included service treatment records, post-service medical records, and statements from the Veteran. In November 1979, during the Veteran's second period of active service, he was seen for chest pain that at times was accompanied by dyspnea and numbness of the left arm. A clinician referred him to be checked for possible coronary insufficiency. It was noted that a consultation could not be scheduled before the Veteran's upcoming discharge from service. After service, on VA medical examination in August 1980, a physician diagnosed sarcoidosis. The examiner did not diagnose any heart disorder. In statements received through July 1995, the Veteran asserted that chest pain that began during service was a manifestation of a heart disorder.

The evidence added to the claims file since July 1995 includes more recent medical records and more recent statements from the Veteran, including his testimony at the November 2014 Board hearing. Recent VA treatment records reflect that the Veteran has coronary atherosclerosis. In the 2014 Board hearing, the Veteran contended that he has a heart disorder that was caused or aggravated by his sarcoidosis.

Before the July 1995 rating decision, the Veteran asserted that chest pain that he experienced during service was a manifestation of a heart disorder. After July 1995, he has contended that his sarcoidosis led to the development or worsening of a heart disorder. Assuming credibility of the Veteran's statements, for purposes of determining whether there is new and material evidence, the secondary service connection that he asserts is an unestablished fact necessary to substantiate the claim for service connection for a heart disorder. His statements enable rather than preclude service connection, and thus raise a reasonable possibility of substantiating the claim. The Board finds, then, that the Veteran's statements since July 1995 constitute new and material evidence. The Board therefore grants reopening of a claim for service connection for a heart disorder.

Having reopened the claim, the Board must consider the service connection claim on its merits. The Board finds that the claim should be remanded to the RO for the development of additional evidence, as explained in the remand section, below.

Cold Injury of the Feet

The Veteran contends that he sustained cold injury of his feet during service, and that he has current problems with his feet residual to that injury.

In a December 1973 examination of the Veteran for entrance into service, it was noted that he had pes planus that was asymptomatic and not considered disqualifying. His service treatment records do not show any treatment for cold injury. On examination in November 1979 for separation from service, it was noted that he had pain and a burning sensation in his right leg. The Veteran indicated that his lower right leg had bad circulation. Pes planus was also noted in the November 1979 examination.

After service, the Veteran submitted in June 1982 a claim for service connection for disorders including pes planus. In a September 1982 rating decision, the RO denied service connection for pes planus.

In a March 2008 statement, the Veteran wrote that he sustained cold injury of his feet in service, during a five month period of service in Germany. He stated that he continued to have pain in his feet. In July 2011, he indicated that during his service in Germany in 1975 his feet were exposed to cold and wet conditions and sustained cold injury. He reported that he still had tingling in his feet.

In February 2014, the Veteran had a VA cold injury examination. The examiner reported having reviewed the Veteran's claims file. The Veteran stated that during service in Germany he had long periods in the field in cold and wet weather. He reported that at such times his feet started hurting and could not get warm. He indicated that he experienced pain, numbness, and tingling in this feet for three to four day periods after exposure. He reported that these symptoms were addressed by periods of staying indoors. He stated that since that time he experienced intermittent symptoms of pain, cold sensitivity, and tingling in his feet.

The examiner found evidence of some decreased sensation in the feet. The feet had decreased pulses and had thick skin. The examiner noted bilateral flatfoot, mild hammertoes bilaterally, and moderate bilateral hallux valgus. The examiner reviewed August 2013 x-rays of the feet, which showed degenerative changes. The examiner expressed the opinion that it is less likely than not that the current foot disorders were incurred in service or caused by injury, illness, or other events in service. The examiner explained that the service treatment records did not show treatment for or complaints associated with cold injury. She stated that the November 1979 examination report of a burning sensation in the right leg did not tend to show that the Veteran sustained cold injury of the extremities during service.

In the November 2014 Board hearing, the Veteran reported that during service in Germany his feet frequently became wet and cold, and he lost sensation in his toes. He indicated that these symptoms were diagnosed as cold injury, and were addressed by letting him stay indoors. He stated that he had ongoing foot problems, including numbness and swelling in his right foot.

The Veteran has current bilateral foot disorders. He has provided fairly consistent accounts of having foot discomfort symptoms after cold exposure during service. Records from the time of service, however, do not help to show that cold injury occurred. The assembled service treatment records are silent for complaints of cold injury or of symptoms affecting the feet. The November 1979 complaint of poor circulation involved the right lower leg, not either foot. The 2014 VA examiner competently opined against a connection between current foot disorders and claimed cold injury during service.  It appears that the examiner based the opinion on the review of the service treatment records and consideration of the Veteran's lay contentions. Considering the examiner's training, her opinion is more persuasive than the Veteran's. Thus, the preponderance of the evidence is against a connection between current foot disorders and claimed cold injury during service. The Board therefore denies service connection.

Left and Right Knee Disabilities

The Veteran contends that he has left and right knee disabilities that are caused or aggravated by his service-connected sarcoidosis. He has not indicated that during service he sustained any knee injury or experienced any symptoms of knee disorder. His service treatment records do not show any complaints or disorders involving either knee. Arthritis is among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed based on manifestation during the year following service. The Veteran has not indicated, however, that he experienced knee arthritis symptoms within a year following separation from his later period of service. 

In VA outpatient treatment in October 2009, the Veteran reported an eight to nine month history of right knee pain. 

In August 2010, the Veteran had a VA examination regarding his knees. He indicated that he had been found to have sarcoidosis in 1980, and that he had begun to have soreness in his knees in 2008. On examination, the Veteran wore a right knee brace and used a cane. The examining physician observed that the Veteran walked with an antalgic and unsteady gait, due to right knee pain. The left knee had motion from 0 to 140 degrees. The right knee was limited to 55 degrees of flexion, with pain at 55 degrees. There was no evidence of instability of the left knee. There was evidence of slight instability in the right knee. On x-rays, the left and right knees each appeared normal. The examiner found that in the left knee there was no pathology to render a diagnosis of arthritis. The examiner provided a diagnosis of right knee arthritis. The examiner expressed the opinion that the Veteran's bilateral knee arthritis was likely secondary to his sarcoidosis. The examiner explained that arthritis occurs in patients with sarcoidosis.

In October 2010, MRI of the right knee showed probable synovial cysts and a focal chondral defect. In January 2011 x-rays, the right knee was unremarkable. In April 2011 x-rays, the left knee had mild early degenerative changes.

In May 2011, the Veteran had a VA joints examination. The examining physician reported having reviewed the claims file. The Veteran reported having had bilateral knee pain from 2008 forward. He indicated that his knee pain was treated with medication. The examiner's diagnoses were osteoarthritis of the left knee and strain of the right knee. The examiner expressed the opinion that it was less likely than not that the Veteran's left knee arthritis and right knee strain were a result of his service-connected sarcoidosis. The examiner stated that recent pulmonary examinations indicated that the Veteran's sarcoidosis was quiescent. The examiner found that there was not a correlation between the Veteran's sarcoidosis and his left knee arthritis and right knee strain.

In March 2014, the Veteran had a VA medical examination regarding the effects of his sarcoidosis. The examining physician reported having reviewed the Veteran's claims file. The examiner discussed the Veteran's history of respiratory manifestations of sarcoidosis. It was noted that the Veteran had a history of pain in the joints, including the knees. The examiner noted that x-ray studies performed over time had not demonstrated any radiographic evidence of sarcoid. On examination, the knees were grossly normal, without crepitance. The examiner expressed the opinion that there was no objective or clinical evidence to support a diagnosis of sarcoid arthropathy.

In the November 2014 Board hearing, the Veteran asserted that pain and arthritis in his knees is related to his sarcoidosis.

The VA physician who examined the Veteran in 2010 supported a causal connection between the Veteran's sarcoidosis and arthritis in his left and right knees. That physician, who is competent to address questions of medical causation, noted that sarcoidosis is known to lead to related joint disorders in some patients. While other VA physicians have opined against a relationship between the Veteran's sarcoidosis and his knee disorders, the 2010 opinion has sufficient evidentiary value to balance the disagreeing opinions. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for left and right knee disorders including arthritis.

Neck Disability

The Veteran contends that he has cervical spine arthritis that developed secondary to his sarcoidosis. On VA medical examination in August 2010, the examining physician noted that the Veteran had a diagnosis of cervical spine arthritis. The Veteran indicated that he had experienced symptoms, including neck pain, for three years. The examiner expressed the opinion that the Veteran's cervical spine arthritis is secondary to his sarcoidosis, noting that arthritis can occur in patients with sarcoidosis. In subsequent VA examinations, in May 2011 and March 2014, the examiners expressed opinions against the likelihood of a connection between the Veteran's sarcoidosis and his cervical spine arthritis.  

The VA physician who examined the Veteran in 2010 is competent to address questions of medical causation. That physician supported a causal connection between the Veteran's sarcoidosis and his cervical spine arthritis, and explained that opinion by noting that sarcoidosis is known to lead to related joint disorders in some patients. While VA physicians who examined the Veteran in 2011 and 2014 opined against a relationship between the Veteran's sarcoidosis and his cervical spine arthritis, the 2010 opinion has sufficient evidentiary value to balance the disagreeing opinions. Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for his cervical spine arthritis.

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).

In the November 2014 Board videoconference hearing, the Veteran stated that he was withdrawing the issues of increased disability ratings for sarcoidosis and of a TDIU. That statement is recorded in the written transcript of that hearing. The Veteran's transcribed statement satisfies the requirements for withdrawing the appeal with respect to those claims. Thus, with respect to those claims, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn. Accordingly, the Board does not have jurisdiction to review the appeal of those claims, and the appeal of those claims is dismissed.


ORDER

A claim for service connection for a heart disorder is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for cold injury of the feet is denied.

Entitlement to service connection for left knee disability including arthritis is granted.

Entitlement to service connection for right knee disability including arthritis is granted.

Entitlement to service connection for cervical spine arthritis is granted.

The appeal for disability ratings for sarcoidosis higher than 10 percent before November 5, 2009, and 60 percent from November 5, 2009, is dismissed.

The appeal for a TDIU is dismissed.




REMAND

The Board is remanding to the RO the issues of service connection for a heart disorder, hearing loss, sleep problems with night sweats, hypertension, and skin disorders for the development of additional evidence.

The Veteran contends that chest pain that he experienced in service was a manifestation of a heart disorder, or that his service-connected sarcoidosis caused or aggravated a current heart disorder. Records of post-service VA medical treatment reflect findings of coronary atherosclerosis. The assembled evidence does not contain, however, any medical finding or opinion addressing the question of whether his sarcoidosis caused or aggravated a current heart disorder. The Board is remanding the issue for a VA medical examination with file review and opinion regarding the nature and likely etiology of current heart disorders.

As regards, the hearing loss disability, the VA examiner's negative opinion in 2014 was based solely on the absence of a hearing loss disability at service discharge.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 , as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability. The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2013).

The Veteran contends that his sarcoidosis causes or aggravates sleep problems and night sweats that he experiences. The report of a November 2007 VA examination reflects the Veteran's account of those symptoms. The examiner did not address, however, the question of whether the sleep problems with night sweats were secondary to, that is, caused or aggravated by, the Veteran's sarcoidosis. The Board is remanding the issue for a VA medical examination with file review and opinion regarding the nature and likely etiology of the reported sleep problems with night sweats.

The Veteran has had post-service diagnosis of and treatment for hypertension. He contends that his hypertension is caused or aggravated by his sarcoidosis. The assembled VA examination and treatment records do not address the questions as to whether his hypertension was caused by or has been aggravated by his sarcoidosis. The Board is remanding the issue for a VA medical examination with file review and opinion regarding the likely etiology of his hypertension.

The Veteran has had VA mental health treatment, with diagnoses including major depressive disorder. He contends that his psychiatric disorders are caused or aggravated by his sarcoidosis. The VA treatment records do not address the question of whether any current psychiatric disorder was caused or aggravated by his sarcoidosis. The Board is remanding the issue for a VA medical examination with file review and opinion regarding the nature and likely etiology of current psychiatric disability.

The Veteran contends that he has a skin disorder as a result of his sarcoidosis. He reports having lesions intermittently on his skin in areas including the nose and the legs. In a VA examination in March 2014, the examiner observed a lesion on the Veteran's ankle. The examiner went on to opine that there is no evidence that the Veteran has sarcoid dermopathy. The examiner did not explain why the lesion on the ankle is distinguishable from the skin lesions that frequently occur as manifestations of sarcoidosis. The Board therefore is remanding the issue for a new VA examination, with file review and opinion, for clarification on the question of whether the Veteran's intermittent skin lesions are manifestations of sarcoidosis.

Accordingly, these matters are REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of current heart disorders and hypertension. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to list diagnoses of current heart disorders.

With respect to each current heart disorder, ask the examiner to provide opinions as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder was incurred in service, or was caused by or aggravated by the Veteran's sarcoidosis. 

With respect to the Veteran's hypertension, ask the examiner to provide opinions as to whether it is at least as likely as not (a 50 percent or greater possibility) that it was caused by or aggravated by his sarcoidosis.

Ask the examiner to explain the conclusions reached.

2. The AOJ shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss. 

The examiner must provide an opinion as to whether any identified hearing loss is at least as likely as not etiologically-related to his military service. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. 

Following a review of the claims folder, to include the Veteran's hearing testimony, the examiner should address the following:

 Whether it is at least as likely as not (50 percent or greater likelihood) that any currently-diagnosed hearing loss originated during active service, sensorineural hearing loss originated within one year of service discharge, or hearing loss is otherwise related to active service. 

3.  Schedule the Veteran for a VA medical examination to address the nature and likely etiology of reported sleep problems with night sweats. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to record in detail the Veteran's account of sleep problems with night sweats. Ask the examiner to provide opinion, with respect to the reported sleep problems with night sweats, as to whether it is at least as likely as not (a 50 percent or greater possibility) that those problems were incurred in the Veteran's service, or were caused by or aggravated by his sarcoidosis. Ask the examiner to explain the conclusions reached.

4. Schedule the Veteran for a VA mental disorders examination to address the nature and likely etiology of current psychiatric disorders. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner list diagnoses of current psychiatric disorders. Ask the examiner to provide opinion, with respect to each current psychiatric disorder, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the disorder was incurred in service, developed as a result of events in service, or was caused by or aggravated by the Veteran's sarcoidosis. Ask the examiner to explain the conclusions reached.

5. Schedule the Veteran for a VA skin examination to address the nature and likely etiology of skin disorders, including intermittent lesions on areas including the face and legs. Provide the Veteran's claims file (which is in VBMS and Virtual VA) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner note the history of skin lesions provided by the Veteran, and to report the locations and characteristics of any skin lesions present at the time of the examination. Ask the examiner to provide opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's intermittent skin lesions are manifestations of his sarcoidosis. Ask the examiner to provide a detailed explanation as to why the lesions likely are or are not manifestations of sarcoidosis.

6. Thereafter, review the expanded record and consider the remanded claims. If any of the remanded issues remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


